Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 1 of 42 PageID #:1105




        EXHIBIT E
 Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 2 of 42 PageID #:1106




                                                                  ROBERT A. CLIFFORD
                                                                  CURRICULUM VITAE
                                                                               Clifford Law Offices
                                                                         Founder and Senior Partner
                                                                 120 North LaSalle Street, Suite 3100
                                                                                  Chicago, IL 60602
                                                                                312-899-9090 phone
                                                                                   312-251-1160 fax
                                                                               rac@cliffordlaw.com

BACKGROUND:                  Bob Clifford is the founder of Clifford Law Offices, which concentrates
its practice in helping victims of personal injury, medical malpractice, mass torts, consumer and
health care fraud, product liability, and aviation and transportation disasters. Bob regularly handles
complex damage cases and routinely receives multimillion dollar verdicts and settlements. One of
Bob’s most notable cases is the $29.6 million verdict for Rachel Barton, an internationally
acclaimed violinist who was run over by a Metra train. In 2014, Bob was the lead negotiator in the
$1.2 billion dollar settlement of numerous 9/11 property damage claims following the collapse of
the Twin Towers in New York. In March of 2015, Bob Clifford was lead counsel in a trial against
Yellow Cab that resulted in a $25.9 million verdict on behalf of a lawyer who was injured in the
back seat when the van crashed into a concrete barrier.
        Bob Clifford is also an advocate for the consumer and has filed several class and mass tort
actions holding companies accountable for their alleged defective products and fraudulent business
practices. These include Volkswagen in the highly publicized “ c l e a n ” diesel engine scandal
and Johnson and Johnson, whose talcum powder products are implicated as potential causes of
cervical cancer. Most recently, Bob and other attorneys have joined to represent numerous
hospitals across the country in their fight against the manufacturers of opioid drugs. Bob
cu rren t l y s e rv es as co-lead counsel in the defective Pella windows class action matter, as well
as a Civil RICO class action against State Farm Mutual Automobile Insurance Company. The
State Farm matter recently settled for $250 million.

EDUCATION:

       DePaul University, College of Law, Doctor of Laws, honoris causa, 2003
       DePaul University, College of Law, Juris Doctor, 1976
       DePaul University, College of Commerce, 1973

EXPERIENCE:

       CLIFFORD LAW OFFICES, P.C.
       120 North LaSalle Street
       31st Floor
       Chicago, Illinois 60602
       1995-present
 Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 3 of 42 PageID #:1107



      CORBOY DEMETRIO CLIFFORD
      33 North Dearborn Street
      Chicago, Illinois 60602
      1994-1995

      ROBERT A. CLIFFORD & ASSOCIATES
      Two North LaSalle Street, Suite 700
      Chicago, Illinois 60602
      1985-1994

      CLIFFORD & HENELY, LTD.
      Two North LaSalle Street, Suite 700
      Chicago, Illinois 60602
      1984-85

      CORBOY & DEMETRIO, P.C.
      33 North Dearborn Street, Suite 630
      Chicago, Illinois 60602
      1982-1984

      PHILIP H. CORBOY & ASSOCIATES
      33 North Dearborn Street, Suite 630
      Chicago, Illinois 60602
      1974-1982

BAR MEMBERSHIPS:

      Supreme Court of the United States, 1981
      U.S. Court of Appeals for the Seventh Circuit, 1996
      U.S. Court of Appeals for the Second Circuit, 2005
      U.S. District Court, Central District of Illinois, 1993
      U.S. District Court, Northern District of Illinois, 1976
      U.S. District Court, Northern District of Illinois Trial Bar, 1982
      U.S. District Court, Southern District of Illinois, 2011
      State of Illinois Bar, 1976

PROFESSIONAL ASSOCIATIONS and ACTIVITIES:

      American Association for Justice (AAJ) Formerly the Association of Trial
      Lawyers of America (ATLA)
             • Member, Association of Trial Lawyers of America, Membership
                 Committee, 1989 - 1995
             • Dean, Association of Trial Lawyers of America, Advanced
                 College of Advocacy, 1986-1988
                                                2
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 4 of 42 PageID #:1108



     American Bar Association (ABA)
           • President-Elect, 2010-2011
           • Chair, Fund for Justice and Education, 2016-present
           • Board Member, American Bar Foundation, 2016-2018
           • Board Member, ABA Rule of Law Initiative, 2016-2018
           • ABA House of Delegates
                  o Chair, Illinois State Delegation, 2004 –2014
                  o Nominating Committee of the ABA House of Delegates, 2005-2014
                  o Executive Committee, Conference of State Delegates, 2007-2010
           • Section of Litigation
                  o Chair, 2001-2002
                  o Chair-Elect, 2000-2001
                  o Vice Chair, Section of Litigation, 1999-2000
                  o Council Member, 1983-1986, 2003-2005
                  o Executive Committee, 2002-2003
                  o Co-Chair of the ABA Resource Committee, 2015
           • Task Forces and Committees
                  o Chair, Special Task Force to Examine Policies Impacting the
                      Recruitment and Retention of Law Students and Young
                      Lawyers, 2015-2016
                  o Gatekeeper Regulation and the Profession, 2003
                  o Standing Committee on Strategic Communications, 2006-
                      2012
                  o Special Committee on Multi-District Litigation, Division
                      VIII - Task Forces and Special Meetings, 2010-2011
                  o Task Force on Federal Pleading Standards, 2010
                  o Special Advisor, 2009 ABA Annual Meeting, 2008-2009
                  o Committee on Issues of Concern to the Legal Profession,
                      2005-2008
                  o Chair, Task Force on Hurricane Katrina, 2005-2006
                  o Standing Committee on Governmental Affairs, 2000-2006
                  o Co-Chair, 2005 ABA Annual Meeting Advisory
                      Committee, 2004-2005
                  o Image of the Profession Task Force, 2004-2005
                  o Judicial Intern Opportunity Program Working Group,
                      2004-2005
                  o Board of Directors, ABA Museum of Law, 2002-2005
                  o Civil Justice Institute, 2002-2005
                  o Task Force on Asbestos Litigation, 2003-2004
                  o Chair, Task Force on Terrorism and the Law, 2001-2002
                  o Special Committee on Reserves, 1999-2000
                  o Discovery Standards Task Force, 1997-1999
                  o Institute for Trial Practice, 1997-1999
                  o Co-Chair, Membership Committee, Task Force on the
                                        3
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 5 of 42 PageID #:1109



                      Recruitment of Plaintiffs
                   o Strategic Planning Implementation Committee, 1993-
                      1994, 1996-1997
                   o Co-Chair, ABA Annual Meetings in Chicago, 1993-1996
                   o Federal Initiatives Task Force, 1995-1996
                   o Task Force on the Justice System, 1993-1995
                   o Coordinating Group on Civil Justice Reform, 1992-1993
                   o Co-Chair, Task Force on the Adversary System, 1991-
                      1992
                   o Liaison, American Inns of Court, 1991-1992
                   o Co-Director, Division IV, Procedural, 1986-1987
                   o Member, Task Force on Tort Reform, 1986-1987
                   o Chair, Professional Liability Litigation, 1982-1983
                   o Co-Director, Division III, CLE and Programs, 1981-1982
                   o Co-Chair, Manufacturers' Liability, 1980-1981
                   o Chair, Communications, 1978-1980
     American College of Trial Lawyers
     The American Law Institute (ALI)
     American Judicature Society
            • Illinois Committee for Judicial Independence
     American Society of Law and Medicine
     Chicago Bar Association (CBA)
            • President, 2011-2012
            • First Vice President, 2010-2011
            • Treasurer, 2009-2010
            • Chair, Nominating Committee, 2014
            • Delegate to ABA House of Delegates, 2003-2005
            • Board of Managers, 1992-1994
            • Membership Committee, 2009-2010
            • Finance Committee, 1992-1994, 2007-2010
            • Committee on Disaster Relief, 1990
            • Committee on Committees, 1984-1986
            • Chair, Tort Litigation Committee, 1983-1984
            • Vice-Chair, Tort Litigation Committee, 1982-1983
            • Secretary, Tort Litigation Committee, 1981-1982
            • Chair, Tort Litigation Subcommittee on Pre-Judgment
            • Interest, 1981-1982
            • Chair, Tort Litigation Subcommittee on Products Liability,
                Chicago Bar Association, 1979-1981
            • Lawyer Referral Panel Screening Committee, 1979
            • Tort Litigation, Civil Practice, and Health and Hospital Care
                Committees, 1976
            • Chicago Bar Foundation, Sponsor and Life Fellow
                                          4
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 6 of 42 PageID #:1110



     Chicago Inn of Court
               • President, 1994-1995
     Cook County Bar Association
     Commercial Bar Association
     The Executives’ Club of Chicago
     International Air and Transportation Safety Bar Association
     Illinois State Bar Association (ISBA)
               • Advisory Board, Illinois Bar Foundation Fellows, 1989
               • Offer of Judgment Committee, 1983-1985
               • Special Committee on Reduction of Court Costs, Delays and
                    Involvement, 1982-1985
               • General Assembly, 1981-1985
     Illinois Trial Lawyers Association (ITLA)
              • Director, College of Advocacy, 1990
              • President, 1990
              • President-Elect, 1989
              • Second Vice-President, 1988
              • Third Vice-President, 1987
              • Executive Committee, 1986
              • Chairman, Legislative Committee, 1985-1987
              • Chairman, Committee on Medical Malpractice Legislation, 1984-
                  1985
              • Co-Chairman, Public Relations Committee, 1984-1985
              • Political Action Committee, 1983-1984
              • Membership Committee, 1980-1981
     Inner Circle of Advocates
     International Academy of Trial Lawyers (IATL)
     International Air & Transportation Safety Bar Association (IATSBA)
     International Society of Barristers
     The National Judicial College
              • Trustee
     Pound Institute for Civil Justice
     Rand Institute for Civil Justice
              • Board member
     The Society of Trial Lawyers
     The Supreme Court Historical Society
              • Trustee

PROFESSIONAL HONORS / AWARDS:

     2017   Unity Award, Diversity Scholarship Foundation
            Justice John Paul Stevens Award, Chicago Bar Association
            L. Sanford Blustin Award, North Suburban Bar Association
                                           5
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 7 of 42 PageID #:1111



            Lifetime Achievement Award, America’s Top 100 Lawyers
     2016   #1 Super Lawyer in Illinois
            Who’s Who in Chicago, Crain’s Chicago Business
     2015   Top Mass Tort/Class Action lawyer in the Chicago metropolitan area, Best
            Lawyers
            Top 100 Most Powerful Chicagoans in 2015, Chicago Magazine
            Who’s Who in Chicago, Crain’s Chicago Business
            Honoree, Chicago Police Memorial Foundation, Person of Valor
     2014   Elite Trial Lawyers Award, The National Law Journal
            Professionalism Award for the U.S. Court of Appeals for the Seventh Circuit
            #1 Super Lawyer in Illinois
            Top 100 Most Powerful Chicagoans in 2014, Chicago Magazine
            Who’s Who in Chicago, Crain’s Chicago Business
     2013   Top 100 Most Powerful Chicagoans in 2013, Chicago Magazine
            #1 Super Lawyer in Illinois
            Who’s Who in Chicago, Crain’s Chicago Business
     2012   Person of the Year, Chicago Lawyer
            #1 Super Lawyer in Illinois
            Plaintiff’s Lawyer of the Year, Best Lawyers
            Who’s Who in Chicago, Crain’s Chicago Business
     2011   Top Ten Consumer Leading Lawyer in Illinois
            Illinois Leading Lawyer
            #1 Super Lawyer in Chicago
     2010   Top Medical Malpractice Attorney in Chicago, Best Lawyers
            Trial Lawyer Excellence Award, Jury Verdict Reporter
            Ten for Ten, Ten Attorneys Who Raised the Bar Over the Last Decade
            Crain’s Top Civic, Cultural and Professional Leaders in Chicago
            #1 Super Lawyer in Chicago
            Top Ten Consumer Leading Lawyer in Illinois
     2009   Best Lawyers’ Top Personal Injury Attorney in Chicago, 2009
            Best Lawyers’ 2009 Chicago Personal Injury Litigator of the Year
            Top Ten Consumer Leading Lawyer in Illinois
            Crain’s Top Civic, Cultural and Professional Leaders in Chicago
            #1 Super Lawyer in Chicago
     2008   #1 Super Lawyer in Chicago
            Crain’s Top Civic, Cultural and Professional Leaders in Chicago
     2004   Plaintiffs’ Hot List: “Twenty-five Go-to Teams for When the Going Gets
            Tough,” The National Law Journal
     2003   Plaintiffs’ Hot List: “Twenty-five Go-to Teams for When the Going Gets
            Tough,” The National Law Journal
     2002   Thirty Toughest Lawyers, Chicago Magazine
     2001   Leading Attorney in Illinois, American Research Corporation
     2000   Top Ten Most Influential Attorneys in Illinois, American Research Corporation
            Leading Attorney in Illinois, American Research Corporation
                                            6
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 8 of 42 PageID #:1112



          Honoree, “A Salute To Those Who Make A Difference,” Protector of the Working
          People Award,” Illinois State Crime Commission, 2000
     1999 Top Ten Lawyers in Illinois, National Law Journal
          Top Ten Most Influential Attorneys in Illinois, American Research Corporation
          Leading Attorney in Illinois, American Research Corporation
     1998 Top Ten Most Influential Attorneys in Illinois, American Research Corporation
          Leading Attorney in Illinois, American Research Corporation
     1993 The Best Lawyers in America, The National Law Journal
          Top Ten Litigators, The National Law Journal

COMMUNITY ACTIVITIES:

     Loyola University of Chicago
            • Council of Regents

     RAND Institute for Civil Justice
          • Board of Overseers

     Civil Justice Institute, University of California (Irvine)
             • Board of Directors (2016-present)

     The Advocacy Institute, SUNY Buffalo Law School
           • Board of Directors (2016- present)

     Window to the World Communications (WTTW – Channel 11)
          • Board of Directors

     Naples Children and Education Fund, Naples, Florida
            • Board of Directors (2013 – Present)
            • CEO, 2014

     Sponsor, Chicago Police Memorial Foundation’s Valor Luncheon, 2015-2017

     Sponsor, Multi-Bar Association Fundraiser to Support Relief Efforts of Mexico and Puerto
     Rico, 2017

     Sponsor, Marist High School’s Law Association Alumni Event, 2017

     Sponsor, Chicago Federation of Labor’s Labor Day Luncheon, 2016-2017

     Sponsor, Lawyers Lend-A-Hand Annual Gala, 2014, 2016-2017

     Sponsor, Illinois Bar Foundation’s Annual Gala, 2015, 2017

                                               7
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 9 of 42 PageID #:1113



     Sponsor, Jewish Judges Association’s Awards Dinner, 2015-2017

     Sponsor, Teaching Tolerance’s Chicago Poker Challenge, Illinois Holocaust Museum,
     2013-2015

     Testified before the City Council Licensing Committee on Ride-Sharing Regulations,
     Chicago, 2014

     Sponsor, Stop Texting and Talking in Cars (STATIC), 2010

     Testified before the Illinois State Legislature, House Judiciary Committee,
     Pending Medical Malpractice Reform Legislation, May 10, 2005

     Testified before the Illinois Democratic Caucus on Tort Reform, Chicago, May 2005

     Testified before the Illinois Senate Health and Human Services Subcommittee on Health
     Care and the Impact of the Civil Justice System on Medical Malpractice and Health Care
     Insurance, March 2003

     Keynote Speaker, Korean American Bar Association, Annual Dinner, March 2002

     Sponsor, DePaul University College of Law, 50th Anniversary of the DePaul Law Review,
     May 2001

     Steering Committee, Northwestern University School of Education, Center for Social
     Policy, 1999

     Advisory Expert, Aviation Committee National Transportation Safety Board, sponsored by
     The Rand Institute, 1998

     Member, Board of Directors, Isaac Ray Center, Inc., 1992 – present

     Member, Advisory Committee Meeting on Civil Jury Trial Symposium, The Brookings
     Institution, 1991 – present

     Member, Advisory Board of Judge James A. Geroulis Educational Foundation, 1990 –
     present

     Illinois Institute of Continuing Legal Education (IICLE), Board of Directors, 1989

     Mediator, Circuit Court of Cook County – CBA Special Mediation Program for the Law
     Division, 1988-1989

     Member, Board of Advisors, Mercy Hospital and Medical Center, 1988
                                             8
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 10 of 42 PageID #:1114




     Trial by Jury Program, Illinois State Fair, 1988

     Member, DePaul University College of Law, Advisory Council 1987

     Member, DePaul University, Board of Trustees, 1987- present

     Member, Products Liability ADR Development Committee, Center for Public Resources,
     DePaul University, 1985-1986

     President, DePaul University Alumni Association, 1983-1985

     Member, Board of Directors, Chicago Executive Committee for University College,
     Galway, Ireland, 1983-194

     Member, Board of Directors, Access Living of Metropolitan Chicago, an affiliate of The
     Rehabilitation Institute of Chicago, 1982-1985

     Member, DePaul University College of Law Visiting Committee and Chair of the Financial
     Aid Subcommittee, 1982-1985

     Mediation Panelist, Endispute of Chicago, an alternative dispute resolution corporation,
     1982-1984

     Member, Commission on Alumni Affairs, DePaul University, 1982-1983

     Member, City of Hope Fund Raising Committees, Mike Royko and James Roberts, Jr.,
     Benefits, 1981-1982

     Member, Roscoe Pound Foundation, 1990

     Member, Lex Legio Law Society of DePaul University College of Law, 1976-1983

     Member, Society of Fellows Foundation of DePaul University, 1976-1983

CLIFFORD SYMPOSIUM ON CIVIL JUSTICE, TORT LAW AND SOCIAL POLICY

     Sponsor, “Patient Safety: How might the Law Help?” Twenty-Fourth Annual Clifford
     Symposium on Tort Law and Social Policy, April 19-20, 2018

     Sponsor, “The Impact of Dark Money on Judicial Elections & Judicial Behavior,” Twenty-Third
     Annual Clifford Symposium on Tort Law and Social Policy, April 20-21, 2017

     Sponsor, “Privacy, Data Theft, and Corporate Responsibility,” Twenty-Second Annual Clifford
                                               9
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 11 of 42 PageID #:1115



     Symposium on Tort Law and Social Policy, DePaul University College of Law, April 28-29,
     2016

     Sponsor, “The Supreme Court, Business, and Civil Justice,” Twenty-First Annual Clifford
     Symposium on Civil Justice, Tort Law and Social Policy, DePaul University College of Law,
     April 16-17, 2015

     Sponsor, “In Honor of Jack Weinstein,” Twentieth Annual Clifford Symposium on Civil
     Justice, Tort Law and Social Policy, DePaul University College of Law, April 24-25, 2014

     Sponsor, “A Brave New World: The Changing Face of Litigation and Law Firm Finance,”
     Nineteenth Annual Clifford Symposium on Civil Justice, Tort Law and Social Policy, DePaul
     University College of Law, April 19, 2013

     Sponsor, “A Celebration of the Thought of Marc Galanter,” Eighteenth Annual Clifford
     Symposium on Civil Justice, Tort Law and Social Policy, DePaul University College of Law,
     April 26-27, 2012

     Sponsor, “A Festschrift for Professor Robert Rabin,” Seventeenth Annual Clifford
     Symposium on Civil Justice, Tort Law and Social Policy, DePaul University College of Law,
     April 14-15, 2011

     Sponsor, “The Limits of Predictability and the Value of Uncertainty,” Sixteenth Annual
     Clifford Symposium on Civil Justice, Tort Law and Social Policy, DePaul University
     College of Law, April 8-9, 2010

     Sponsor, "Rising Stars: A New Generation of Scholars Looks at Civil Justice," Fifteenth
     Annual Clifford Symposium on Civil Justice, Tort Law and Social Policy,DePaul
     University College of Law, April 2-3, 2009

     Sponsor, “The State of Civil Justice in 2015: Where Are We Going?” Fourteenth Annual
     Clifford Symposium on Civil Justice, Tort Law and Social Policy, DePaul University
     College of Law, April 3-4, 2008

     Sponsor, “Challenges to the Attorney-Client Relationship: Threats to Sound Advice?”
     Thirteenth Annual Clifford Symposium on Civil Justice, Tort law and Social Policy,
     DePaul University College of Law, April 19-20, 2007

     Sponsor, "Is the Rule of Law Waning in America?" Twelfth Annual Clifford Symposium
     on Civil Justice, Tort Law and Social Policy, DePaul University College of Law, April 20-
     21, 2006

     Sponsor, “Who Feels Their Pain? The Challenge of Non- Economic Damages in Civil
     Litigation,” Eleventh Annual Clifford Symposium on Tort Law and Social Policy, DePaul
                                           10
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 12 of 42 PageID #:1116



     University College of Law, April 14-15, 2005

     Sponsor, “Starting Over?: Redesigning the Medical Malpractice System” Tenth Annual
     Clifford Symposium on Tort Law and Social Policy, DePaul University College of Law,
     April 15-16, 2004

     Sponsor, “After Disaster: The September 11th Compensation Fund and the Future of Civil
     Justice,” Ninth Annual Clifford Symposium on Tort Law and Social Policy, DePaul
     University College of Law, April 24-25, 2003

     Sponsor, “Is Tort Law Exportable?” Eighth Annual Clifford Symposium on Tort Law and
     Social Policy, DePaul University College of Law, April 18-19, 2002

     Sponsor, “Smoke Signals: The Changing Landscape of the Practice, Financing and Ethics
     of Civil Litigation in the wake of the Tobacco Wars,” Seventh Annual Clifford
     Symposium on Tort Law and Social Policy, DePaul University College of Law, April 4-5,
     2001

     Sponsor, “The Impact of Pop Culture on the Civil Justice System,” Sixth Annual Clifford
     Symposium on Tort Law and Social Policy, DePaul University College of Law; Chicago,
     Illinois, March 30-April 1, 2000

     Sponsor, “Judges as Tort Law Makers,” Fifth Annual Clifford Symposium on Tort Law
     and Social Policy, DePaul University College of Law, Chicago, Illinois, April 18-19, 1999

     Sponsor, “The American Civil Jury: Illusion and Reality,” Fourth Annual Clifford
     Symposium on Tort Law and Social Policy, DePaul University College of Law and the
     American Bar Association, Section of Litigation, Chicago, Illinois, April 3-4, 1998

     Sponsor, “A Conference on the Contingency Fee,” Third Annual Clifford Symposium on
     Tort Law and Social Policy, DePaul University College of Law, and the American Bar
     Association, Section of Litigation, April 4-5, 1997

     Sponsor, “Tort Law and the Science of the 21st Century,” Second Annual Clifford
     Symposium on Tort Law and Social Policy, DePaul University College of Law, Chicago,
     Illinois, May 17, 1996

     Sponsor, “Experiments in Creative ADR,” ADR and Torts: Implications for Practice and
     Reform, First Annual Clifford Symposium on Tort Law and Social Policy, DePaul
     University, College of Law, Chicago, Illinois, May 18, 1995




                                           11
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 13 of 42 PageID #:1117



PRESENTATIONS

     “Taking it to Trial – Death by Bad Design,” Attorneys Information Exchange Group,
     Chicago, November 8-9, 2018
     “Court Is in Session: Analyzing the Importance of Trial in Aviation Accident Cases,”
     Eleventh Annual McFill University/PEOPIL Conference on International Aviation
     Liability, Insurance & Finance, Dublin, Ireland, October 19-20, 2018
     “The Trial of Megacles,” National Hellenic Museum, Chicago, Illinois, March 1, 2018
     “The Changing Ethical Landscape of Litigation,” Moderator, MCLE, Chicago, Illinois,
     February 15, 2018
     “8th Annual Symposium with the Judges,” Moderator, Law Bulletin, Chicago, Illinois,
     November 20, 2017
     “Trucking: Taking it to Trial,” Attorneys Information Exchange Group, Chicago, Illinois
     November 9th and 10th, 2017
     “Precision Advocacy: Reinventing Motion Practice to Win,” ABA Section of Litigation
     Roadshow 2.0, Chicago, Illinois, June 21, 2017
     “Shoot-out at the Barbary Coast Corral: The Masters of Oral Argument,” ABA Section of
     Litigation Annual Conference, San Francisco, California, May 5, 2017
     “The Trial of the Parthenon Marbles,” National Hellenic Museum, Chicago, Illinois, March
     16, 2017
     “Ethics of Social Media Outside and in the Courtroom,” Moderator, MCLE, Chicago,
     Illinois, February 16, 2017
     “Interplay among Courts, the Parties, Counsel, and Media in High Stakes Litigation,”
     Panelist, Northwestern Conference on Complex Litigation, Chicago, Illinois, November 17,
     2016
     “What the Other Side is Thinking?” Panelist, International Association of Defense
     Counsel’s Corporate Counsel College, Chicago, Illinois, April 28, 2016

     “The Trial of Al Capone for Murder at the St. Valentine’s Day Massacre,” ABA Section of
     Litigation Annual Conference, Chicago, Illinois, April 13, 2016

     “The Trial of Antigone,” Field Museum in partnership with the National Hellenic Museum,
     Chicago, Illinois, March 10, 2016

     “The Ethics of Pre-Trial and Trial Work,” Moderator, MCLE, Chicago, Illinois, February
     18, 2016
                                           12
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 14 of 42 PageID #:1118




     “Dealing with Parallel Government and Regulatory Investigations: Special issues when
     government actors are also investigating,” Law Seminars International, New Orleans, LA,
     December 2, 2015

     “Classic Chicago Closings,” ABA Annual Meeting, Section of Litigation, Chicago,
     Illinois, July 31, 2015

     “The Chicago Trial that Never Was: The Eastland Disaster Criminal Re-trial,” Eastland
     Historical Society, Chicago, Illinois, June 18, 2015

     “Where Would You Try a Case?” ABA 2015 London Sessions, London, U.K., June 11-
     15, 2015

     “Opening Statements,” Retrial of Sacco Vinzetti, ABA Section of Litigation Annual
     Meeting, New Orleans, Louisiana, April 15, 2015

     “Closing Arguments,” Damages Seminar, Illinois Trial Lawyers Association Chicago,
     Illinois, February 16, 2015

     Ethical Lawyering: “Avoiding the Pitfalls of Practice,” A Professional Responsibilities
     CLE Event, Loyola University Chicago, November 21, 2014

     “How did we get here? The Development of International and Domestic Aviation Law
     and Regulation,” 2014 International Air & Transportation Safety Bar Association
     Conference, November 13, 2014

     “Making Winning Opening Statements,” Fred Lane’s Trial Technique Institute, Illinois
     State Bar Association, October 7, 2014

     “How to Admit and Exclude Evidence (of All Kinds) in Federal Court,” An Interactive
     Discussion with Demonstrations, Chicago, Illinois, September 9, 2014

     “Demonstration of Opening Statements – The Trial of Wyatt Earp,” Litigation Institute for
     Training, American Bar Association, Phoenix, Arizona, April 9, 2014

     “The Trial of Socrates Redux: BYO Hemlock,” American College of Trial Lawyers 2014
     Spring Meeting, LaQuinta, California, March 8, 2014

     “The Trial of Orestes,” National Hellenic Museum, Chicago, Illinois, January 29, 2014

     “Navigating The Business of Law,” Loyola University Chicago, Chicago, Illinois,
     November 22, 2013


                                            13
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 15 of 42 PageID #:1119




     “The Case that Pays, What I’ve Learned from My Big Cases,” 49th Annual Indiana Trial
     Lawyers Association, Annual Institute, Indianapolis, Indiana, November 7, 2013

     “Closing Arguments,” Chicago Bar Association YLS Trial Techniques,” Chicago, Illinois,
     May 22, 2013

     “Demonstration of Opening Statements,” Anatomy of a Trial, Bootcamp Trial Training for
     Young Lawyers, ABA, Section of Litigation Annual Conference, Chicago, Illinois, April
     24, 2013

     “Shaping the Future of the Illinois Courts: Vision, Values & Strategies,” 2013 Illinois
     Supreme Court Judicial Conference, Lombard, Illinois, April 15-16, 2013

     ”Closing Arguments,” Damages Seminar, Illinois Trial Lawyers Association, Chicago,
     Illinois, February 18, 2013

     “Trial of Socrates,” National Hellenic Museum, Chicago, Illinois, January 31, 2013

     “Taming the Discovery Process & Reducing Costs,” Law Bulletin Annual Judges
     Symposium, Chicago, Illinois, November 14, 2012

     “The Optimal Jury Trial,” 2012 National Symposium on the American Jury, American Bar
     Association, Chicago, Illinois, October 4 - 5, 2012

     “Risk Reflections on Litigation - What Law Students Need to Learn Today to Succeed as
     Litigators,” and “Risk Management - Personal Injury Lawyers and Business Leaders Can
     Work Together to Manage Risk,” 2012 McGlothlin Leadership Forum, The College of
     William & Mary, Williamsburg, Virginia, October 2 - 3, 2012

     “In Defense of Trial Lawyers,” Mason School of Business, The College of William &
     Mary, Williamsburg, Virginia, October 2, 2012

     “Conversation with Justice Sonia Sotomayor,” Just the Beginning Foundation, Chicago
     Bar Association, Chicago, September 21, 2012

     “Across the Border Personal Injury Seminar,” Manchester, U.K., November 4, 2011

     “Picking the Best‟ Jury: Effective Techniques by the Experts,” Chicago Bar Association,
     Chicago, Illinois, May 4, 2011

     “If You Can’t Pick a Jury, You Can’t Win a Trial,” ABA Section of Litigation & Criminal
     Justice Section, CLE Conference, Miami, FL, April 15, 2011

     “Debate: The Discovery Process is a Mess: Too Long, Too Expensive and Too Liberal?”
                                            14
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 16 of 42 PageID #:1120



     Illinois Association of Defense Trial Counsel, 2011 Spring Symposium, Chicago, Illinois,
     April 14, 2011

     “Tort Reform and the Civil Justice System from the Perspective of a Plaintiff’s Lawyer,”
     2010 Annual Legislative Conference for State Coalition Leaders, Oak Brook, Illinois,
     November 8-10, 2010

     “Air Crash Litigation: Key Issues in the Years Ahead,” ABA Forum on Air & Space Law
     Meeting, Seattle, Washington, October 26-27, 2010

     “A Love-Hate Relationship with the Media,” Contemporary Strategies for Effective
     Advocacy in Mediation, CLE, ABA Section of Litigation, Chicago, Illinois, June 10,
     2010

     “Trends in Personal Injury Litigation/Wrongful Death,” Trial Superstars on Presenting
     Your Case, The CBA Young Lawyers Section, Chicago, Illinois, October 16, 2009

     “The Trial Bar’s Aggressive Agenda - The Latest Challenge to the Industry,” PCI 2010
     Legislative Planning Conference, Chicago, Illinois, October 12, 2009

     “Objection! When and How to Object at Trial,” ABA Annual Meeting, Chicago, Illinois,
     July 30, 2009

     “Demonstration of Opening Statements,” American Bar Association, Section of Litigation,
     Institute for Trial Training, Chicago, Illinois, July 9, 2009

     “Direct Examination,” Chicago Bar Association, College of Trial Advocacy, Chicago,
     Illinois, June 4, 2009

     “Future Overview of Legal Profession,” Distinguished Lecture Series, Phi Alpha Delta
     Law Fraternity, Chicago, Illinois, May 14, 2009

     “Movies on Trial,” My Cousin Vinny, CLE Film Series presented by Schopf & Weiss,
     Chicago, May 8, 2009
                                                        th
     “Changes in the Legal Profession,” Best Lawyers 25 Anniversary Event, Atlanta, Georgia,
     April 24, 2009

     “The High Profile Case,” Managing the Media in High Profile Case: Telling the Story
     Legally,” Illinois Institute for Continuing Legal Education, Chicago, July 18, 2008
                                                                                   th
     “Panel debate: Justice in the US Tort System - fact or fiction?” 9                 Beaumont
     International Aviation Conference, London, U.K., June 25-26, 2008

                                            15
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 17 of 42 PageID #:1121




     “Medical Liability & The Illinois Civil Justice System: A Review of the Options,” Loyola
     University Chicago School of Law, May 7, 2008

     “27th Annual National Trial Advocacy College,” University of Virginia School of Law,
     Charlottesville, Virginia, January 5-11, 2008

     “Transparency in the Civil Justice System,” UCLA-RAND Law and Public Policy
     Conference, UCLA Law School, Los Angeles, California, November 2, 2007

     “Case Evaluation - When to Take the Case - When to Settle,” Law Bulletin Publishing
     Company, Chicago, Illinois, October 23, 2007

     “Compensation Funds: Are They Enough?” Chicago, Illinois, ABA CLE teleconference,
     September 19, 2007

     “Mediation,” Litigation Skills Conference, Law Bulletin Publishing Company, Chicago,
     Illinois, September 10, 2007

     “Demonstration of Opening Statements,” American Bar Association, Section of Litigation,
     Institute for Trial Training, Chicago, Illinois, July 12, 2007

     “Working with the Media in High Profile Cases,” Australian Bar Association Conference,
     Chicago, Illinois, June 28, 2007

     “Apparent Agency Issues in Illinois,” Cassiday, Schade Legal Education Program, Chicago,
     Illinois, April 19, 2007

     “26th Annual National Trial Advocacy College,” University of Virginia School of Law,
     Charlottesville, Virginia, January 5-12, 2007

     “Trial Superstars on Presenting Your Case: Winning Over the Court, The Jury and The
     Media,” Chicago Bar Association, Chicago, Illinois, November 16, 2006

     “Building Partnerships for Perinatal Care”, 10th National Perinatal Outreach Education
     Conference, Chicago, Illinois, August 3, 2006

     “How to Win a Billion Dollar Verdict,” Trial Masters Seminar, 35th Annual Rainbow
     PUSH Coalition & Citizenship Education Fund Conference, Chicago, Illinois, June 13,
     2006

     “Sensitive Security Information - Does It Impede Justice,” Aviation Litigation Seminar,
     American Bar Association, New York City, New York, June 2, 2006


                                           16
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 18 of 42 PageID #:1122



     “Boot Camp for Lawyers,” Tips National Trial Academy, The National Judicial College,
     University of Nevada at Reno, March 11-15, 2006

     “Depositions,” Presentation to The Department of Law, City of Chicago Municipal
     Corporation, Chicago, Illinois, November 15, 2005

     “Plenary Session - Preparing for the Hearing,” Further Professionalization of
     Administrative Adjudication, National Association of Administrative Law Judges Annual
     Meeting and Educational Program, October 31, 2005

     “2005 Advocacy Showcase, The Business Torts Case: A One Day Trial,” Illinois Trial
     Lawyers Association, Chicago, Illinois, May 7, 2005

     “The American Jury Trial-Do We Allow Its Death or Lead Its Rebirth?” A National
     Summit on the Present State of the Seventh Amendment Right to Trial by Jury, American
     Board of Trial Advocates, Las Vegas, Nevada, April 1, 2005

     “Medical Liability: The New Legal Landscape,” Professional Liability Underwriting
     Society, Chicago, Illinois, March 16, 2005

     “Trial Tools in the Courtroom,” Tort Litigation Committee Meeting, Chicago Bar
     Association, Chicago, Illinois, April 16, 2004

     “Advanced Techniques of Direct and Cross Examination,” Advanced Trial Institute
     Program, Annual Meeting, American Bar Association, San Francisco, California, August 7,
     2003

     “Ethics in the Media: The Ever-Growing Thirst for Information,” Aviation Litigation,
     American Bar Association, New York, New York, June 5, 2003

     “The Medical Negligence Case: A One-Day Trial,” 2003 Advocacy Showcase, Illinois
     Trial Lawyers Association, Chicago, Illinois, May 3, 2003

     “Jury Trials After Enron and WorldCom: How Do We Regain Corporate Credibility,”
     2003 Corporate Counsel College Program, International Association of Defense Counsel,
     April 24, 2003

     “Anatomy of a Malpractice Case from a Litigator’s Perspective,” DePaul Journal of Health
     Care Law, DePaul University College of Law, Chicago, Illinois, February 21, 2003

     “The Rachel Barton Trial: Perspective from the Plaintiff’s Attorney,” Trial Attorney
     Superstar Series, Chicago Bar Association and John Marshall Law School, Chicago,
     Illinois, February 12, 2003


                                           17
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 19 of 42 PageID #:1123



     “Cross Examining The Scientific Expert,” All Star Cross- Examination, Chicago Bar
     Association and the Seventh Circuit Bar Association, Chicago, Illinois, October 25, 2002

     “Civility in the Courtroom,” The Abraham Lincoln Marovitz American Inn of Court Joint
     Meeting with the Chicago American Inn of Court, Chicago, Illinois, October 22, 2002

     “Use of Demonstrative Evidence in Complex Litigation: From Argument to Trial: What
     Really Works,” Complex Litigation, The Sedona Conference, Sedona, Arizona, May 2,
     2002

     “Legal Issues Arising from Acts of Terrorism and Anti-Terrorism Efforts,” The
     Association of the Federal Bar of the State of New Jersey Annual Judicial Conference,
     New Jersey, March 20, 2002

     “Land Owner Liability,” Winning Trial Techniques from Voir Dire to Closing, Illinois
     Trial Lawyers Association, Chicago, Illinois, February 18, 2002

     “Medical Malpractice in Women’s Imaging,” Radiological Society of North America,
     Chicago, Illinois, November, 2001

     “Foreign Plaintiffs -Issues and Problems,” Aviation Issues in the Real Millennium, ABA
     Tort and Insurance Practice, Washington, D.C., October 18, 2001

     “Ethics in the Media: Are you Crossing the Line?” ABA Annual Meeting, Aviation
     Litigation, Chicago, Illinois, August 6, 2001

     “Hands on Learning at the Federal Courthouse - The Art of Cross Examination,” ABA
     Annual Meeting, Chicago, Illinois, August 4, 2001

     “Civility in the Practice of Law,” The Roger K. O’Reilly Symposium on Civility and
     Advocacy, Naperville, Illinois, August 1, 2001

     “The Criminalization of Aviation Accidents” Annual Seminar, Aviation Litigation,
     American Bar Association, New York City, New York, June 7, 2001

     “Mock Trial,” Department of Obstetrics and Gynecology, Georgetown University Hospital
     Seminar, Colorado Springs, Colorado, June 3, 2001

     “Leading Lawyers Pursuing Justice,” Section of Litigation Annual Meeting, Phoenix,
     Arizona, May 12, 2001

     “Winning Arguments and the Psychology of Jury Decision-Making,” American Bar
     Association, Institute for Trial Practice Task Force Proposed Program, Phoenix, Arizona,
     May 10, 2001
                                           18
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 20 of 42 PageID #:1124




     “Ten Settlement Truisms,” University of Illinois, College of Law Boot Camp, Chicago,
     January 11, 2001
     “The Future of Technology and Jury Consultation in Federal Trials in the 21st Century,
     Federal Litigation in the 21st Century Panel Discussion, Chicago, Illinois, November 28,
     2000

     “Products Over the Pond: Is U.S. Style Litigation Invading the U.K.?” American Bar
     Association, Annual Meeting, London, U.K., July, 2000

     “When Your Own Trial Witness Blows a Gaping Hole in Your Case, How Far Can You
     Go to Keep your Case from Sinking Like the Titanic,” American Bar Association, Annual
     Meeting, New York, New York, July, 2000

     “Task Force on the Judiciary,” American Bar Association, Section of Litigation, Annual
     Meeting, Seattle, Washington, April 7, 2000

     “Settlement and Negotiations,” Illinois Trial Lawyers Association Past Presidents Seminar,
     Chicago, Illinois, January 8, 2000

     “Raconteuring,” Chicago Inn of Court, October 20, 1999

     “Medical Malpractice from a Plaintiff Attorney’s Perspective,” American Society for
     Healthcare Risk Management, Chicago, Illinois, October 4, 1999

     “State-of-the-Art Courtroom Technology in the Courtroom,” DuPage County Bar
     Association, Lombard, Illinois, June 10, 1999

     “Aviation on Trial - In the Trenches with Aviation Accident Litigation,” American Bar
     Association, Section of Litigation, New York, New York, May 13, 1999

     “Avcon 99 Debate – Plaintiff’s Perspective After an Airline Crash,” London, U.K., April
     27, 1999

     “The Advocate’s Art: Voir Dire by the Masters,” ABA, Section of Litigation Annual
     Meeting, Dallas, Texas, April 15, 1999

     “Dodging Friendly Fire - Know Thy Enemy,” A Plaintiff’s Perspective, ABA, Section of
     Litigation Annual Meeting, Dallas, Texas, April 14, 1999

     “A Plaintiff’s Perspective on Limiting the Scope of Practice & Procedure,” Federal
     Judicial Conference Committee on Practice and Procedure, Chicago, Illinois, January 28,
     1999

                                            19
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 21 of 42 PageID #:1125



     American Academy of Psychiatry & Law Program, Topic: "Standard of Care in Psychiatry,"
     1998

     “Jury Selection,” Under the Microscope: The Anatomy of a Malpractice Trial, Illinois
     Trial Lawyers Association, Chicago, Illinois, December 5, 1998

     “Maximizing Damages,” Trial Technique Seminar, Illinois Trial Lawyers Association,
     Chicago, Illinois, October 12, 1998

     “Litigating the Titanic,” Cross Examination of Plaintiff’s Expert, ABA Annual Meeting,
     Section of Litigation, Toronto, Canada, August 3, 1998

     “Jury Selection and Jury Appeal: What We Learn From Focus Groups,” ABA Section of
     Litigation Aviation Annual Seminar, New York, New York, June 4, 1998

     “Presenting the Complex Civil Case to a Jury,” American Bar Association, Section of
     Litigation, Chicago, Illinois, February 26, 1998

     “To Settle or Not to Settle Your Malpractice Lawsuit- Why? When? For How Much? Those
     are the Questions,” Chicago Radiological Society, Chicago, Illinois, January 15, 1998

     “Judicial Management of Mass Torts Through Class Actions and MDL,” 12th Annual
     Product Liability Mid-Year Meeting, American Bar Association, Hilton Head, N.C.,
     November 21, 1997

     “Aviation Liability Into the 21st Century,” ABA Aviation Litigation Seminar, Washington,
     D.C., June 20, 1997

     “Aviation Litigation: Trial Evidence Issues After ValuJet and TWA 800,” American Bar
     Association Section of Litigation, Washington, D.C., April, 1997

     “Unique Aspects of Handling Motor Vehicle Products Liability Cases,” The 1997 National
     Conference on Products Liability Law, Chicago, Illinois, April 11-12, 1997

     “Trial and Courtroom Techniques, Illinois Trial Lawyers Association, February 17, 1997

     “Consumers and Alternative Dispute Resolution,” Center for Public Resources Institute
     for Dispute Resolution, January 30, 1997

     “Maximizing Results Through Settlement and Trial,” Illinois Trial Lawyers Association,
     Chicago, January 17, 1997

     “The Do’s and Don’ts of Videos as Demonstrative Evidence,” The Use of Videos as
     Settlement Tools, Chicago Bar Association, Chicago, Illinois, January 9, 1997
                                            20
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 22 of 42 PageID #:1126




     “Disclosure in a Law Firm: A Sexual Harassment Mock Trial,” Trial Tactics and
     Employment, CLE, Chicago, Illinois, October 9-12, 1996

     “The Plaintiff’s Perspective on Exclusive Federal Jurisdiction,” Aviation Liability Into the
     Twenty First Century, American Bar Association, Washington, D.C., October, 1996

     “Understanding Jurors, the Key to Winning Cases,” 47th Annual Advocacy Institute,” The
     Institute of Continuing Legal Education, Ann Arbor, May 10-11, 1996

     “The Ultimate Mentoring Seminar,” Jury Selection, Illinois Trial Lawyers Association,
     Chicago, May 4, 1996

     “Airplane Design,” Product Liability Litigation, Illinois Trial Lawyers Association, January
     13, 1996

     “Opening Statements,” Young Lawyers Section Trial Practice Course, Chicago Bar
     Association, October 10, 1995

     “Hooray for Hollywood: How the Masters Try Cases,” American Bar Association, Annual
     Meeting, Section of Litigation Chicago, Illinois, August 5, 1995

     “Plaintiff’s Case/Defendant’s Case Panel, College of Health Sciences, Health Systems
     Management, Rush-Presbyterian St. Luke’s Hospital, Chicago, Illinois, April 12, 1995

     “Jury Persuasion in a Hostile Environment - The Case for Credibility,” Indiana Trial
     Lawyers Association, November 1994

     “Trying a Case from the Plaintiff’s Perspective,” Chicago Bar Association, November,
     1994

     “Product Liability,” CBA Young Lawyers Section - Tort Law Committee October 1994

     American Board of Trial Advocates, "The Masters in Trial Demonstration," 1993

     Breast Implant Litigation Support Group, Franklin Park, October, 1993

     “Drawing First Blood: Depositions - How to Use Them Effectively” Winning Advanced
     Trial Techniques, CLE International, October 1993

     “Who’s on First?” Treatment Decisions in a Litigious Society. What is the Human Cost?
     DuPage Ethics Conference, September 1994

     "Presidential Face-Off, Medical Malpractice," Illinois Trial Lawyers Association, June,
                                             21
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 23 of 42 PageID #:1127



     1993

     "Opening Statement: Plaintiff's Program Point/Counterpoint" Trial Advocacy From Both
     Sides" Seminar, Illinois Trial Lawyers Association, May 1993

     Illinois State Bar Association, Products Liability, In-Depth Study of Litigation Involving
     Products, Similar Occurrences and Discovery,1992

     "Federal Civil Practice 1992 New Edition," Illinois Institute for Continuing Legal
     Education, December 1992

     American College of General Practitioners Education & Research Foundation, "A Plaintiff
     Attorney's Approach to Malpractice Suits," 1992

     "Medical Malpractice-Closing Argument," Illinois Trial Lawyers Association, December 5,
     1992

     "A Plaintiff Attorney's Approach to Malpractice Suits," Program for American Colleges of
     General Practitioners Education & Research Foundation, September 19, 1992

     "The Art of Cross Examination," Program for The Young Lawyers Section of the CBA,
     Chicago Bar Association, September 17, 1992

     "Discovery Practice in the 90's," Program for "A How-To Seminar Focusing on
     Competency, Efficiency and Civility, Chicago Bar Association, May 21, 1992

     "Discovery," Program for Products Liability: In-Depth Study of Litigation Involving
     Products, Illinois State Bar Association, April 16, 1992

     "Objections at Trial and How to Deal with the Difficult Lawyer," Program for Seminar,
     National Practice Institute, November 15, 1991

     "Secrecy Within the Civil Justice System," Association of Trial Lawyers of America, New
     Orleans, 1990

     Illinois Psychiatric Association, Annual Conference, 1989

     Illinois Head Injury Association, Annual Conference on Brain Injuries, 1988

     Chicago Medical Society, Chicago, Fifth Annual Symposium: The Law, Insurance and
     Rehabilitation: Partnership for the Catastrophically Injured, 1988

     "Handling the Reality of a Malpractice Suit: Plaintiff's Perspective," Program for Young
     Surgeons Representative Meeting, American College of Surgeons, 1988
                                             22
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 24 of 42 PageID #:1128




     "Maximizing Damages in Products Cases," National Conference on Product Liability Law,
     1988

     "Overview and Judicial Trends in Strict Liability Cases Involving Defective Products,"
     Chicago Bar Association, Products Liability Practice: How to Obtain the Successful
     Result, 1988

     "Rickey Claims," Program for New Areas of Litigation Seminar, Illinois Trial Lawyers
     Association, 1988

     "Working with Experts: Translation of Engineers into English," National Conference on
     Products Liability Law, 1988

     "New Law and Practice Respecting Changes in Comparative Negligence Standards and
     Joint and Several Liability," Program for 1987 Illinois Institute for Continuing Legal
     Education, Tort Reform Seminar; National Conference of Product Liability Law, National
     Practice Institute, Inc., 1988

     Rehabilitation Institute of Chicago, Plaintiff's Determination of Damages, 1987

     "Legislator, Judge and Executioner, Problems with the Imposition of Sanctions on the
     Court's Own Initiative," Program Materials for 1987 Illinois Institute for Continuing Legal
     Education Sanctions Seminar

     "The Adverse Witness," Program for 1987 Illinois Institute for Continuing Legal
     Education, 22nd Annual Trial Evidence Seminar

     “Settlement from the Plaintiff’s Perspective,” Professional Education Systems, Inc.,
     Settling Personal Injury Insurance Claims Seminar, 1987

     Professional Education Systems, Inc., Seminar on Settling Personal Injury Insurance
     Claims in Illinois, 1986

     Professional Education Systems, Inc., Conference on Post Traumatic Stress Disorders,
     1985

     Professional Education Systems, Inc., National Conference on Products Liability Law,
     1983

     “Cross Examination of Expert Witnesses,” Professional Education Systems, Inc., National
     Products Liability Conference, Chicago, 1983

     “Medical Malpractice,” Moderator, American Bar Association Section of Litigation,
                                             23
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 25 of 42 PageID #:1129



       1982

       "Trial Strategy Under Comparative Negligence, The Plaintiff's Perspective," Civil
       Litigation Short Course, 1982

       Illinois Institute for Continuing Legal Education Programs on: Comparative Negligence,
       Expert Witnesses in Personal Injury Cases, Medical Malpractice, Negotiating Settlements,
       Proof of Fault, Sanctions.

MEDIA APPEARANCES

Bob Clifford has been interviewed by every major media outlet in the U.S., including Associated Press,
Reuters, The New York Times, The Washington Post, The Wall Street Journal, Chicago Tribune,
Chicago Sun-Times, The San Francisco Chronicle, ABC, NBC, CBS, syndicated radio networks,
MSNBC, Fox News, Fox Business News and others. Below is a sampling of some of these interviews
and stories over the years. For some of the latest stories, visit the firm’s Press Room, at
http://cliffordlaw.com/news/press-room/.

       Reuters, “Behind $250 million State Farm settlement, a wild tale of dark money in judicial
       elections,” September 5, 2018

       Chicago Daily Law Bulletin, “$250M deal would close RICO saga,” September 5, 2018

       Associated Press, “State Farm reaches preliminary deal in conspiracy lawsuit,” September 4,
       2018

       Bloomberg News, “State Farm Ducks Racketeering Trial with $250 Million Accord,” September
       4, 2018

       Law360, “State Farm Plotted to Buy Judge, Jury to Hear in RICO Trial,” August 30, 2018

       Chicago Lawyer, “Getting Cook County E-Filing,” February 1, 2018

       Las Vegas Review-Journal, “MGM Paying for Campos Hotel Stay; Lawyers Question Influence
       Over Key Shooting Witness,” October 27, 2017

       WGN Radio, “A federal judge and noted lawyer talk about the Supreme Court vacancy and an
       ancient trial,” March 2, 2016

       WGN Radio, “Steve Cochran Show 2.26.16: Go Cats!” February 26, 2016

       WINK News, “Early childhood care,” December 7, 2015

       Men’s Book (Modern Luxury Magazine), “What about Bob,” October 26, 2015
                                                24
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 26 of 42 PageID #:1130




     The National Law Review, “To Specialize or Not to Specialize, That is the Question for
     Attorneys,” October 22, 2015

     The Wall Street Journal, “VW Faces Barrage of Litigation,” September 29, 2015

     The Guardian, “Volkswagen hires BP oil spill lawyers to defend emissions cases,” London, UK,
     September 23, 2015

     Chicago Tribune, “Chicagoan sues Volkswagen over rigged diesel emissions tests,” September
     23, 2015

     ABC News, “NY man sues Volkswagen over emissions scandal: ‘Every reason that I bought the
     car was based on a lie’,” September 22, 2015

     ABC – 7 Eyewitness News, Chicago affiliate, “Lawsuits Filed in Wake of Volkswagen
     Emissions Scandal,” September 22, 2015

     Bloomberg Business, “Volkswagen Owners Want Payback,” September 21, 2015

     Loop North News, “Eastland owners and crew ‘not guilty’ in capsizing that killed 844,” June 22,
     2015

     Crain’s Chicago Business, “Bob Clifford’s going to an 800th birthday party” June 15, 2015

     Chicago Tribune, “Lawsuit filed by children of woman killed in CTA bus crash,” June 8, 2015

     The Wall Street Journal, “Liability for Germanwings Crash May Still Rest with Airline, Insurer,”
     March 29, 2015

     Bloomberg Business, “Germanwings Crash Cause Means Recoveries ‘Uncapped’,” March 27,
     2015

     Chicago Tribune, “Yellow Cab bankruptcy means couple may not see ‘a dime’ of $26M verdict,”
     March 19, 2015

     The Pantagraph, “Yellow Cab files for bankruptcy after $26 million verdict,” March 18, 2015

     Northwest Herald, “Yellow Cab files for bankruptcy after verdict,” March 18, 2015

     CBS-2 Chicago, “Yellow Cab Files for Bankruptcy After Getting Hit With $26 Million Verdict,”
     March 18, 2015

     NBC-5 Chicago, “Yellow Cab Files for Bankruptcy After $26 Million Verdict,” March 18, 2015
                                              25
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 27 of 42 PageID #:1131




     WAND-TV, Channel 17, Decatur, “Yellow Cab files for bankruptcy after $26 million verdict”

     Chicago Sun-Times, “Yellow Cab files for bankruptcy protection after $26 million verdict
     against it,” March 18, 2015

     Chicago Magazine, “The Power 100,” March 2015

     Law 360, “Titan of the Plaintiff’s Bar: Bob Clifford,” September 26, 2014

     Chicago Lawyer, “Spaces: A setting that puts client at ease,” September 2014

     The Washington Post, “Total liability in Flight 17 crash could climb to $1 billion,” July 19, 2014

     CBS-2 Chicago, “2 Investigators: Some Trucking Firms On Federal Watch List for Safety
     Violations,” May 8, 2014

     Wall Street Journal, "Malaysia Airlines Flight 370 Probe Prompts Review of Investigation
     Procedures in Plane Crashes," by Andy Pasztor, April 10, 2014

     The New York Times, "With Jet Still Missing, Legal moves for Payouts Start," by Edward
     Wong and Kirk Semple, April 2, 2014

     The New York Times, “With Plane Still Missing, Legal Moves for Payouts Start,” April 1,
     2014

     National Public Radio (NPR), Malaysian Airlines Disappearance, March 31, 2014.

     Chicago Tribune, reporter Jason Meisner, "Legal Action Over Flight 370 Raises Questions,"
     March 30, 2014

     Chicago Tribune, “Legal Action over Flight 370 raises questions,” March 29, 2014

     WGN radio, “Missing Malaysian Airliner: Bob Clifford talks Boeing Lawsuit,” March 28,
     2014

     WGN Radio, The John Williams Show, Malaysian Airlines Flight 370, March 28, 2014

     KKSF Radio, San Francisco, California, The Gil Gross Show, Malaysia Airlines 370, March
     26, 2014

     Associated Press, reporter Scott Mayerowitz, "Will Missing Jet Prompt Change in Aviation
     System?" March 16, 2014


                                                26
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 28 of 42 PageID #:1132



     KKSF Radio, San Francisco, California, The Gil Gross Show, Malaysia Airlines 370, March
     14, 2014

     KGO Radio, San Francisco, California, Sherry Brown reporter, Malaysia Airlines 370,
     March, 14, 2014

     KFWB Radio, Los Angeles, California, CBS affiliate, Malaysia Airlines 370, March 11,
     2014

     WBBM-AM radio, Chicago, IL, John Cody, reporter, Malaysia Airlines 370, March 11-12,
     2014

     The Wall Street Journal, Andy Pasztor, "Missing Malaysia Jet Adds Fuel to 'Live Black Box'
     Debate," March 9, 2014

     Chicago Magazine, “100 Most Powerful Chicagoans, 2014,” March 2014

     Daily Herald, “Advocate Medical Group sued over stolen patient records,” September 6,
     2013

     WLS Radio, “Patients file suit over theft of Advocate Medical Group computers, “
     September 6, 2013

     Southtown Star, “Patients sue Advocate Group over data theft,” September 6, 2013

     San Francisco Chronicle, reporter Demian Bulwa, Asiana Air Crash, "SF Plane Crash:
     Airspeed Alert Focus of Contention," July 9, 2013

     The New York Times, reporter Matthew L. Wald, Asiana Air Crash, "Inquiry Suggests
     Chance that Mechanical Failure Had Role in Crash," July 9, 2013

     Health Care Reform, David Asman‟s Nightly Scoreboard, Business Fox Network,
     September 22, 2009

     Dylan Ratigan Show, MSNBC, Medical Malpractice Debate with Dr. Nancy Snyderman,
     September 18, 2009

     NBC Nightly News, Hazardous Toy Recall, September 15, 2007

     WTTW, Chicago Tonight, Panel Discussion on Emerald Casino Minority Shareholders,
     December 21, 2005

     Tort Reform, ABC-TV, 10 p.m. News, December 12, 2004


                                            27
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 29 of 42 PageID #:1133



     “Reckless Taxi Cab Drivers,” Pam Zekman Investigative Reports, WBBM-TV, 10 p.m.
     News, February 15, 2003

     WBBM-TV News, Special Investigative Report with Pam Zekman, “Negligent Doctors”
     May 28, 2002

     Exclusive Interview WLS-TV, 10 p.m. News, on Running Red Lights, February 5, 2002

     9/11 Victims‟ Compensation Fund, WBBM-TV, 10 p.m. News, December 21, 2001

     Fox News, 9 o’clock, interview on Sept. 11 Victims Compensation Fund, December 20,
     2001

     CNN “Moneyline,” Panel on September 11 Victim’s Compensation Fund, December 20,
     2001

     Exclusive Interview with Anchor Steve Sanders, Tobacco Litigation, WGN-TV, November
     27, 2001

     Exclusive Interview with Mary Ann Achers, National Public Radio on Alaska Air Crash,
     Flight 261, aired May 29, 2001

     Exclusive interview with Dan Arya, CLTV on radioactivity and use of autopsy reports at
     trial, May 1, 2001

     Exclusive Interview with Dave Savini, Channel 5 investigative reporter, on lasik surgery,
     aired February 21, 2001

     Exclusive Interview with Steve Sanders, anchor at WGN-TV Superstation, on use of “black
     box” recording devices in vehicles, February 13, 2001, Chicago

     KIRO-AM/FM, hour call-in show on the Northwest‟s top-rated morning show on Alaska
     Airlines crash and aviation safety, Seattle, Washington, April 18, 2000

     Point/Counterpoint Interview on Jurors and Trial Tactics, New York, New York, Court TV,
     2000

     Exclusive Interview with Pam Zekman, investigative reporter, on consumer fraud of multiple
     sclerosis patients by clinic, Chicago, 2000

     Court TV, Barton Face-Off, March 8, 1999

     CBS Sunday Morning, “Rachel‟s Story,” Martha Teichner, reporter, March 14, 1999


                                            28
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 30 of 42 PageID #:1134



       The Rachel Barton Trial, WLS-TV, March 2, 1999

       WLS-AM Radio, Rachel Barton Case, March 2, 1999

       News 2 Morning Show, The Rachel Barton Trial, WBBM-TV Jay Levine and Mary Ann
       Childers, March 2, 1999

       Chicago Tonight, The Barton Verdict and Tort Reform, John Callaway, WTTW-TV, March
       1, 1999

       Contingency Fees, Mara Tapp Show, WBEZ Radio, Chicago, Illinois, April 2, 1997

       America’s Talking Cable Network, “PORK,” Airplane Liability, April 1, 1996

       O.J. Simpson and the Civil Trial, Al Lerner and Ed Curran, WLS Radio 890 FM, Chicago,
       Illinois October, 1995

       “O.J. and Civil Suits,” WBEZ-FM Radio, Chicago, October 4, 1995

       Tort Reform Debate, WLS Radio 890 FM, Chicago, Illinois, December, 1994

       Debate on Tort Reform, Aaron Freeman Show, Channel 50, Chicago, Illinois, November,
       1994

       Liability for Ice and Debris Falling From Skyscrapers, Mara Tapp Show, WBEZ Radio,
       Chicago, Illinois, February, 1994

       Guest Speaker, WBEZ Radio, Chicago, Illinois, "The ABA Symposium on the Future of the
       Civil Jury System" August, 1992

       "Chicago Tonight," John Callaway talk show, "Impact of Tort Reform," WTTW Chicago,
       PBS affiliate, 1989

       "Chicago Tonight," John Callaway talk show, 911," WTTW Chicago, PBS affiliate, 1992

       "The Oprah Winfrey Show," Medical Malpractice, 1984

FACULTY:

Law Schools, Universities and Colleges

(Adjunct Professor) DePaul University College of Law, Chicago
IIT/Chicago-Kent College of Law, Chicago
John Marshall Law School, Chicago
                                             29
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 31 of 42 PageID #:1135



Loyola University of Chicago, School of Law
University of Chicago College of Law
University of Wisconsin School of Engineering, Madison, Wisconsin
William Rainey Harper College

Faculty Chairman, Federal Trial Bar Advocacy Program, Young Lawyers Section of the Chicago
Bar Association, 1983

National Institute for Federal Trial Advocacy, a division of the Illinois Institute for Continuing
Legal Education, Trial Bar Skills for Practicing Attorneys, 1983

Association of Trial Lawyers of America, Regional Trial Advocacy Program, 1982

Court Practice Institute, Chicago Trial Advocacy, 1980

IIT/Chicago-Kent College of Law, Chicago, Products Liability Course, 1979

PUBLICATIONS:

       Clifford’s Notes from Chicago Lawyer Magazine

       “Is ‘Sole’ Sole?” October 2018
       “Talc Talk,” August 1, 2018
       “Flight Risks,” June 1, 2018
       “Changing the Story,” April 1, 2018
       “Watergate a Watershed,” January 1, 2018
       “Complications of Grief,” October 31, 2017
       “The $750 Pill,” August 1, 2017
       “The Case Against Hugs,” June 1, 2017
       “Word from Washington,” May 1, 2017
       “The Evidence for Evidence: Why every law school should offer courses in Evidence,”
       April 1, 2017
       “TV’s ‘Bull’ is Just That,” February 1, 2017
       “The True Cost of Medical Errors: Should the CDC List Mistakes as America’s Third Top
       Killer?” October 2016
       “Want a Good Physician? You Need a Good Communicator, Someone You Can Trust,”
       December 2014/January 2015
       “Getting Tough with the Hackers: Increasingly, Courts are letting Plaintiffs Pursue
       Data Breaches,” November 2014
       “A Delicate Question that Mixes Law, Medicine: How to help a Client find a Doctor,”
       October 2014
       “Early Steps, Vital Steps: Truck Accidents Require Quick Action to Preserve Evidence,”
       August 2014
       “Arbitration Mandate Fails PR Test: General Mills Backtracks after Trying to Limit Legal
                                                 30
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 32 of 42 PageID #:1136



     Options,” July 2014
     “This Case Deserves a Second Opinion: Jailed Mother Sues After Giving Birth to a Boy with
     Scoliosis,” June 2014
     “Taxi Alternatives Need to Take Responsibility: When Something Goes Wrong, They Don’t
     Want to Pay,” May 13, 2014
     “Time to Take Data Breaches to Court,” April 2014
     “Time for More Accountability in the Health-care Profession,” March 2014
     “If Communication is Rockin’, the ARDC Won’t Come a Knockin’,” February 2014
     “Laws Evolve on Phones and Driving,” December 2013/January 2014
     “Streamlining in Contested Patents,” November 2013
     “Drivers and Cyclists Must Mix,” October 2013
     “No Immunity for Negligence,” September 2013
     “Let Jurors Hear This Case,” August 2013
     “A Trip Down Memory Lane,” July 2013
     “Dangerous Precedent,” June 2013
     “How to Properly Play SOJ,” May 2013
     “Texas Messes with Plaintiff Lawyers,” April 2013
     “Separating the Good from the Bad,” March 2013
     “Lawyers, Ethics and Testimony,” February 2013
     “Letter to a New Lawyer - My Daughter,” December 2012/January 2013
     “New Food Law Sits on the Shelf,” November 2012
     “Granite State, Granite Heart,” October 2012
     “Civics 101: Time to Head Back to School,” September 2012
     “When an Offer is not an Offer,” August 2012
     “Offering the Personal Touch,” July 2012
     “Sorting Out Legal Issues after Florida Shooting,” June 2012
     “Digital Records Open a Major Debate,” May 2012
     “Tax Time Also Brings Revised Rules,” April 2012
     “Cameras in the Courtroom,” March 2012
     “Navigating the Waters of Mediation,” February 2012
     “Creating a Disaster Plan,” December 2011
     “The Thing Speaks for Itself,” November 2011
     “Class Actions’ Brave New World, October 2011
     “Getting Through the Legislative Red Tape,” September 2011
     “Cutting Through the Red Tape,” August 2011
     “Let’s Tell the Full Story,” July 2011
     “Choosing Jurors in this New World,” June 2011
     “A Constitutional Right to a Trial by Jury,” May 2011
     “The Twombly and Iqbal Standards, April 2011
     “Improve Judicial Selection,” March 2011
     “Become Familiar with the Changes,” February 2011
     “What’s Best for you as a Patient,” December 2010
     “Warning All Groups of People,” November 2010
     “Lessons from the Gulf Disaster,” October 2010
                                           31
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 33 of 42 PageID #:1137



     “How Secure is Airport Security?” September 2010
     “A Time and Place for Mediation?” August 2010
     “Duty of Trade Associations,” July 2010
     “Bats’ Safety Under Fire,” June 2010
     “Innovation in Jury Trials,” May 2010
     “Working Up a Med-Mal Case,” April 2010
     “Letting the Light Shine In,” March 2010
     “When Law Meets the Internet,” February 2010
     “A Strong Legal System,” January 30, 2010
     “The Role of Cameras,” January 2010
     “Wrongful Birth Cases,” November/December 2009
     “A Cheerleader’s Safety,” October 2009
     “Patients’ Rights and Reform,” September 2009
     “Clifford’s Notes: The Next 25 Years,” August/September 2009
     “Search for Airline Safety,” July 2009
     “Twittering in the Jury Box,” June 2009
     “Reimbursement Issues,” May 2009
     “A More Even Playing Field,” April 2009
     “Soliciting Crash Victims,” March 2009
     “Lincoln the Lawyer,” February 2009
     “To Shovel or Not to Shovel,” January 2009
     “Safety in The Air,” December 2008
     “Don’t Jump on The Bandwagon,” November 2008
     “Is Expert Testimony Needed?” October 2008
     “Qualified to Testify,” September 2008
     “Using Video Properly,” August 2008
     “Judgment Day,” July 2008
     “Too Close for Comfort,” June 2008
     “The Dilemmas of Confidentiality,” May 2008
     “Zealous Advocacy and Civility” April 2008
     “Zoo Liability,” March 2008
     “The Candidates and Tort Reform,” February 2008
     “Lawyer Advertising Should be Accurate,” January 2008
     “Confidentiality Agreements Undermine Justice,” December 2007
     “Does Negligence Toward a Husband Transfer to Wife,” November 2007
     “Law Community Benefits from ABA Accreditation Process,” October 2007
     “Parents Can be Liable for Their Kids Drinking,” September 2007
     “When a Civil Matter Follows a Criminal Case,” August 2007
     “Not all Airline Cases Arise Under Federal Law,” July 2007
     “Courts Try to Define the Value of Losing a Pet,” June 2007
     “Establishing Privilege for Medical Documents,” May 2007
     “Trial Lawyers Change Name to Emphasize Justice,” April 2007
     “Drug Ads and the Learned Intermediary Doctrine,” March 2007
     “Willful, Wanton Conduct and Governmental Immunity,” February 2007
                                         32
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 34 of 42 PageID #:1138



     “Introducing Medical Records Without the Physician,” January 2007
     “Using FOIA to Investigate the TWA 800 Crash,” December 2006
     “When is a Medical Expert Qualified to Testify?” November 2006
     “Negligent Credentialing as a Cause of Action,” October 2006
     “The Cangelosi Ruling and Attorney-Client Privilege,” September 2006
     “When Outside Information Taints Jurors and Verdicts,” August 2006
     “Governmental Immunity: Protecting the Protectors,” July 2006
     “Take Me Out to the Ballgame, But Bring a Mitt,” June 2006
     “Employees Can be Liable for Violating Patient Confidentiality,” May 2006
     “Courts Should Protect Insureds Against the Fine Print,” April 2006
     “Battle Brews Over New FDA Rule Preempting State Law,” March 2006
     “Construction Case Shows Line Between Tort and Contract,” February 2006
     “Fight Beyond the Grave Saves Estate $1.48 Million,” January 2006
     “Court Examines Collateral Source Rules on Medical Bills,” December 2005
     “Cell Phones May Increase Liability Risk,” November 2005
     “The Time Has Come for Mandatory CLE,” October 2005
     “Proposed Rules Suggest Changes to Electronic Discovery,” September 2005
     “Torts Provide Best Relief for Nursing Home Residents,” August 2005
     “Patient’s Plea to Stop Caps Legislation Fell on Deaf Ears,” July 2005
     “Servicemen’s Cases Can, at Times, March Forward,” June 2005
     “ABA Guidelines Give Roadmap to Juries for 21st Century,” May 2005
     “Courts Struggle With Good Samaritans in Hospitals,” April 2005
     “Law Leaves Jilted Lovers Out in Cold,” March 2005
     “Rights Expanding for Plaintiffs with In Utero Injuries,” February 2005
     “Only the Facts Will Get to Bottom of Medical Reform,” January 2005
     “2004 Served Up Plenty of Juicy Celebrity Litigation,” December 2004
     “Court’s Split on Federal Preemption After FDA Approval,” November 2004
     “Courts Examining Limited Doctor/Patient Relationship,” October 2004
     “Patients Deserve Informed Consent in Medical Research,” September 2004
     “Jury Duty,” Letter to the Editor, Chicago Tribune, August 23, 2004
     “High Court Decision Keeps Patients From Suing HMOs,” August 2004
     “Ruling Gives Guidance on Licensing of Expert Witness,” July 2004
     “Confidentiality May Cost Plaintiffs Plenty in Taxes,” June 2004
     “Changes to Med-Mal Rules Must Keep Fairness at Center,” May 2004
     “Tort Debate Must Broaden to Address Health Safety,” April 2004
     “Major Med-Mal Ruling has Impact on Cases, Ethics,” March 2004
     “High Court to Review Patients‟ Rights to Sue,” February 2004
     “New Ruling in Ozik Shows Court’s Knowledge of Law,” January 2004
     “Patients Lose Out with Arbitration Clause,” December 2003
     “Case Will Clarify Immunity for State-Employed Doctors,” November 2003
     “Ruling on Liability Promotes Good-Faith Settlements,” September 2003
     “Jurors‟ Questions Pose Tricky Balance,” August 2003
     “Court Addresses Electronic Discovery,” July 2003
     “Insurance Decision May Help Plaintiffs,” June 2003
                                          33
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 35 of 42 PageID #:1139



     “Back-up Asbestos Suit as Best as you Can,” May 2003
     “Use Checklists Before Settling,” February 2003
     “Untangling Knots in State Discovery Rule,” January 2003
     “Pitting Scalpel Against Scalpel,” December 2002
     “Accountant’s Liability,” October 2002
     “Risk Allocation in Tort Cases,” September 2002
     “Holding Hospitals Responsible for Doctors‟ Negligence,” August 2002
     “Rule 213: Disclose, Disclose, Disclose,” July 2002
     “Forum Fights,” June 2002
     “Judges Should Let Juries Hear Reliable Expert Witnesses,” May 2002
     “Pretense is Gone in Sealing Court Records,” April 2002
     “The Rules for Victims‟ Comp.” February 2002
     “Does High Court Decision Hurt Petrillo Doctrine?” January 2002
     “Lots of Factors in Landowners Liability for Criminal Attacks,” December 2001
     “Airline Relief Legislation Needs Scrutiny,” November 2001
     “Fifth District Jumps into Trampoline Debate,” October 2001
     “Do Lie Detectors Lie or Provide the Truth?” September 2001
     “Who Owns Your DNA,” August 2001
     “Some Lawyers Selling Out Rights in Product Liability Cases,” July 2001
     “Criminal Contempt Use May Prod Discovery,” June 2001
     “Experts’ Capsule Summaries May be Hard Pills to Swallow,” May 2001
     “Will Miss Manners be an Expert Witness?” April 2001
     “Rule 213 Changes Leading to Double Vision,” March 2001
     “Online Medical Advice Raises Legal Concerns,” February 2001
     “Use Rule 310 to Speed Appeals,” January 2001
     “Yes, Virginia, California Can be Reasonable,” December 2000
     “Proximate Cause,” November 2000
     “Defining Bad Faith,” October 2000
     “Courts Asking Whether Dangers are Excessive or Acceptable,” September 2000
     “Educating Drug Companies About Learned Intermediaries,” August 2000
     “Amusement Parks Take Consumers for a Ride,” July 2000
     “Court Lowers Gate on State Tort Laws Regarding Rail Crossings,” June 2000
     “Informed Consent Moves Beyond Risk to Participation,” May 2000
     “Consider Justice in Interpreting Rule 213,” April 2000
     “Ten Tips for Successful P.I. Settlements,” March 2000
     “The Conflict Between “Disability” and “Loss of Normal Life.” February 2000
     “Case Raises Questions about Sanctions in ‘Frivolous’ Suits,” January 2000
     “Clinton Should Make Recess Appointment to Federal Bench,” Letter to the Editor,
     Chicago Daily Law Bulletin, December 27, 1999
     “Allow Punitives in Wrongful Death Cases,” December 1999
     “Right to Sue Prescribes the Necessary Treatment for HMOs,” November 1999
     “Tort Deform Strips Constitutional Rights,” October 1999
     “Drawbacks to using Web to Settle PI Claims,” September 1999
     “Some Doctors Stacking the Thermometers,” August 1999
                                       34
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 36 of 42 PageID #:1140



     “High-Low Deals Offer High Sophistication,” July 1999
     “Sneak Attacks Uncalled For,” June 1999
     “Court Parks Tire Rule Ruling in Daubert’s Garage,” May 1999
     “Are a Psychotherapist’s Notes Confidential?” April 1999
     “Courts Eye Spoliation of Evidence Claims,” February 1999
     “Judges and Juries Should Target Gun Policies,” February 1999
     “This is not the Right Time for a Time Clock,” January 1999
     “Insurance Issue Grows in Intentional Torts,” December 1998
     “Why Should Venue Changes to the Next County be Allowed?” November 1998
     “Why Double the Deposition Work?” October 1998
     “Who Owns Notes and Reports?” August 1998
     “Builders Be Upright and Fix SUV Rollovers,” July 1998
     “Restatement Reflects Biases,” May 1998
     “Tampering with the Evidence Rule,” April 1998
     “Juries Use Awards to Make Bold Statements,” March 1998
     “High Court Right Tort Reform Decision,” February 1998
     “The Duty to Warn,” January 1998
     “Family Members Deserve More,” December 1997
     “Doctors Should Have a Duty to Admit Errors,” November 1997
     “Cellular Phones May Drive Drivers to Dangerous Distraction,” October 1997
     “The Value of an Individual,” September 1997
     “Questions Raised About Daubert,” August 1997
     “Victory Adds up to Loss in High Court Case,” July 1997
     “Zipped up Documents Zapping the Public,” June 1997
     “Lights, Cameras...Action?” May 1997
     “Getting Weight Loss Centers to Fork Over,” April 1997
     “Red Rover, Dead Rover, I Send this Suit Over,” February 1997
     “Sorting out the Confusion in Cramer,” January 1997
     “Tort Fight at the Accountability Corral,” December 1996
     “Where Should Plane Crash Cases Land,” November 1996
     “Care Needed In Managed Care Revolution,” October 1996
     “Clearing the Haze Around College Hazing,” September 1996
     “Covenants Ignore the Duty to Public Interest,” August 1996
     “State Bombs Out in Fireworks Laws,” July 1996
     “Certify Candidates, But Keep the Ballot Box,” June 1996
     “Getting Teed Off Over Golf Balls,” May 1996
     “Accountants Facing More Tort Actions in Malpractice Cases,” April 1996
     “Families Target Therapists in Memory Cases,” March 1996
     “Fevered Debate Over Inconsistent Coverage,” February 1996
     “Health Effects of Cellular Phones on Hold,” January 1996
     “Two States Give Battered Women Tort Option,” December 1995
     “Charting the Court of Nurse’s Liability,” November 1995
     “Expansion of Good Samaritan Act Not an Act of Kindness,” September 1995
     “ABA Needs More than PR to Polish Tarnished Legal Image,” August 1995
                                         35
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 37 of 42 PageID #:1141



      “When Does Death Occur?” July 1995
      “Hot Pursuit Car Chases Lead to Pursuit of Chase Standards,” June 1995
      “Short-Sighted Legislators Wearing I-Glasses,” May 1995
      “Gramm Bill Aids Industry for the Health of It,” April 1995
      “Court, IRS Disagree on Whether Punitive Damages Taxable,” March 1995
      “Forecast: Storm Warning for Meteorologists,” February 1995
      “With Product Liability, What You Don’t Know Can Hurt You,” January 1995
      “Toy Industry Needs to Stop Playing Around with Child Safety,” December 1994
      “New Liability Infects Hospitals that Catch Marketing Fever,” November 1994
      “Government is Best that Plays Sports Least,” October 1994
      “Skill at Taking Depositions Brings Victory in the Courtroom,” September 1994
      “Like Travel, Travel Litigation is Broadening,” August 1994
      “Tort Surgery will Fail to Excise Health Costs,” July 1994
      “Aviation Industry Putting its Head in Clouds,” June 1994
      “All Lawyers Face Urgent Need for Restoration of Mentoring,” May 1994

Other Periodical Publications:

      “Letter to editor: Congress taking aim at right to trial by jury,” Chicago Daily Law Bulletin,
      March 27, 2017
      “The Law of ‘Dibs’,” American Bar Association Litigation Journal, Fall 2015
      “Video Depositions: Essentials, Resources,” American Bar Association Law Practice and
      Management, e-newsletter, March 2015
      “How to Pick and Talk to a Jury, Plaintiff Perspective,” GPSOLO, Solo, Small Firm
      and General Practice Division, American Bar Association, September/October
      2014
      “Action Needed to Protect Flights from War Zones,” San Francisco Chronicle, July 21,
      2014
      “How Two Essential Tools Would Prevent Repeat of Malaysian Mystery,” San Francisco
      Chronicle, March 20, 2014
      “Many more crashes until the FAA acts?” San Francisco Chronicle, July 12, 2013
      “Selecting a Jury of Cynics, Believers and Others,” Litigation Magazine, American Bar
      Association, Winter 2009
      “What Lincoln Means to Me,” The Record, Chicago Bar Association, February/March
      2009
      “Justice in the US Tort System - Fact or Fiction?” International Society of Barristers, July
      2008
      “Medical Liability and the Illinois Civil Justice System: A Review of Options,” Loyola
      University Chicago School of Law, May 7, 2008
      “The Use of Video at Trial: A Potentially Powerful Tool,” President’s Challenge, Trial
      Journal, Illinois Trial Lawyers, Summer 2007
      “Avoidable Negligence,” Chicago Tribune, Voice of the People, May 3, 2006
      “Popular Media Paints Unrealistic Portrait of Lawyers (and what we can do about it),”
      Viewpoint, Chicago Bar Association Record, January 2005
                                              36
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 38 of 42 PageID #:1142



     “County Fire Tragedy Could Have Been Avoided,” Voice of the People, Chicago Tribune,
     October 25, 2004
     “Mediating Malpractice,” Letter to the Editor, Chicago Sun-Times, September 27, 2004
     “Deselecting the Jury in a Civil Case,” Litigation Magazine, American Bar Association,
     Volume 30, No. 2, Winter 2004
     “Insurance Regulation is the Better Solution,” Letter to the Editor, The Daily Herald, April
     25, 2004
     “Look at Insurance Industry,” Letter to the Editor, Chicago Tribune, April 23, 2004
     “Malpractice Facts,” Voice of the People, Chicago Tribune, January 17, 2004
     “Doctors Affix Blame to the Wrong Party,” Letter to the Editor, Daily Herald, June 27,
     2003
     “Don’t Hurt the Injured by Capping Damage Awards” Voice of the People, Chicago
     Tribune, February 25, 2003
     “Wrong Remedy, Doc,” Letter to the Editor, Chicago Sun-Times, November 26, 2002
     “Now More than Ever,” Opening Statement, The Journal of the Section of Litigation,
     American Bar Association, Spring 2002
     “Task Force Examines Legal Issues Relating to Terrorism,” ABA Partner, Winter 2002
     “Confronting our Critics,” Opening Statement, The Journal of the Section of Litigation,
     American Bar Association, Winter 2002
     “Harsh Judgment,” Letter to the Editor, Chicago Sun-Times, December 7, 2001
     “The Impact of Popular Culture on the Perception of Lawyers,” Opening Statement, The
     Journal of the Section of Litigation, American Bar Association, Fall 2001
     “Are Lawyers Capable of Behaving Nobly?” Voice of the People, Chicago Tribune,
     October 14, 2001
     “Raising the Bar,” Opening Statement, The Journal of the Section of Litigation, American
     Bar Association, Summer 2001
     “Living by the Decision of the Supreme Court,” Voice of the People, Chicago Tribune,
     June 8, 2001
     “Pro Bono Becomes a No-No When Salaries Go $Oh-So!” Law.com Illinois, January 19,
     2001
     “Opening and Closing Argument in Barton v. Northeast Illinois Regional Commuter
     Railroad Corp. and Chicago & Northwestern Transportation Co.” Trial Journal of the
     Illinois Trial Lawyers Association, Winter 2000
     “Praising Cook County’s Judges,” Voice of the People, Chicago Tribune, November 5,
     2000
     “Media Effort on Tires Will Save Lives,” Letter to the Editor, Chicago Sun-Times, August
     14, 2000
     “Making Amusement Rides Safer,” Voice of the People, Chicago Tribune, July 19, 2000
     “Personal Injuries,” Book Review, Chicago Bar Record, April 2002
     “Runaway Juries? The Facts Say No,” The National Law Journal, February 21, 2000
     “Mammograms’ Reliability Under Question: Should This Be a Cause for Alarm? Medical
     Malpractice Law and Strategy, Leader Publications, January 2000
     “Judiciary’s Place in Democracy,” Voice of the People, Chicago Tribune, January, 15,
     2000
                                             37
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 39 of 42 PageID #:1143



     “Justice Can Cure Ills,” Chicago Sun Times, Letter to the Editor, October 7, 1999
     “Jury Selection in a Civil Case: A Plaintiff’s Perspective,” CBA Brief, October1999
     “Risk of Rollovers in SUVs,” Chicago Tribune, Voice of the People, July 3, 1999
     “Issues to Examine in Cases Against Common Carriers,” Product Liability Law and
     Strategy, Leader Publications, New York, June 1999
     “Road Warriors, The Best Alternative,” Woman Attorney Magazine, April - May 1999
     “Just Crossing Street a Hazard to our Health,” Letter to the Editor, Chicago Sun-Times,
     April 29, 1999
     “Railroads Indifferent Despite Verdict,” Letter to the Editor, Chicago Sun-Times, March 5,
     1999
     “Barton Gave Jury Fair Verdict Based on Fact,” Chicago Sun-Times, Letter to the Editor,
     March 5, 1999
     “Turnabout, Fair Play and „Dishonest Judicial Ratings,” Letters to the Editor, Chicago Daily
     Law Bulletin, October 26, 1998
     “Electorate Should Ignore Judicial Ratings by Business Group,” Letter to the Editor,
     Chicago Daily Law Bulletin, October 13, 1998
     “Are Physician Expert Witnesses Practicing Medicine? A Plaintiff’s Perspective, Medical
     Malpractice Law & Strategy, Leader Publications, New York, September 1998
     “AMA Proposal to Require Experts to be Licensed in the State,” Medical Malpractice Law
     & Practice, Leader Publications, New York, September, 1998
     “AMA Proposal Would Protect Bad Doctors,” September 1998
     “‘Cash Now’ Needs Regulating Fast,” Voice of the People, Chicago Tribune, May 16, 1998
     “Power of the People: The Jury in Flight 4184" Chicago Lawyer, Special Section, Illinois
     Leading Attorneys, May 1998
     “Restatement 3rd of Torts: Reasonable Alternative Design, A Plaintiff\’s Perspective,”
     Product Liability Law & Strategy, Leader Publications, New York, May 1998
     “Stream of Payments Shields Some Injury Victims from Unwise Decisions, Maximizes
     Compensation,” Law Day Issue, Chicago Daily Law Bulletin, April, 25, 1998
     “Column on Tort Reform Elicits Strong Responses,” Letter to the Editor, Illinois Legal
     Times, March 1998
     “Bill of Rights for Patient’s Step Toward Improving Health Care,” USA Today, Letter to
     the Editor, February 22, 1998
     “Overhauled Federal Rule of Evidence 407 Poses Problems for Plaintiff,” Product Liability
     Law and Strategy, Leader Publication, New York, February 1998
     “When a Plane Goes Down,” The Washington Post, December 9, 1997
     “Physician Liability in a Managed Care Environment,” The Journal of Medical Practice
     Management, November/December 1997
     “Governments Must Act Safely,” Voice of the People, Chicago Tribune, November 3,
     1997
     “Litigating the Power Tool Case,” Trial Magazine, November 1997
     “Lawyers With Civility Born, Not Legislated,” Chicago Sun-Times, October 15, 1997
     “Good Samaritans Needn’t Fear Helping,” Chicago Sun-Times, September 12, 1997
     “Heart of Justice Beats Anew,” Commentary, Chicago Sun-Times, February 9, 1997
     “Full Justice Means Assigning Blame,” Voice of the People, The Chicago Tribune,
                                             38
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 40 of 42 PageID #:1144



     December 9, 1996
     “Battling for Big Bucks,” Litigation Magazine, American Bar Association, Journal of the
     Section of Litigation, Fall 1996
     “ValuJet Crash Shows Flawed System,” Voice of the People, Chicago Tribune, June 11,
     1996
     “An Electric Complex: Wire Service or Powered Product?” Product Liability Law and
     Strategy, Leader Publications, New York, April 1996
     “Judging the Way We Chose Judges,” Commentary, Chicago Sun-Times, April 13, 1996
     “Beware Real Costs of Managed Care,” Voice of the People, Chicago Tribune, February 20,
     1996
     “Dollar Signs at Railroad Crossing,” Chicago Tribune, Voice of the People, December 1,
     1995
     “O.J. Faces Different Set of Rules in Civil Cases,” The Forum, Chicago Sun-Times,
     October 7, 1995
     “When Lightning Struck,” Chicago Bar Association Journal, July 1995
     “To Be a Trial Lawyer,” F. Lee Bailey Book Review, Trial Magazine, June 1995
     “Whatever Happened to Debate, Compromise?” Lawyer’s Forum, Chicago Daily Law
     Bulletin, May 22, 1995
     “Workplace Violence Generates Two Kinds of Torts,” The National Law Journal, April, 17,
     1995
     “Victims Lose in Capping Damages,” Voice of the People, Chicago Tribune, March 26,
     1995
     “Mock Trials Offer Virtual Reality,” The National Law Journal, February 27, 1995
     “Capping Damages Hurts Victims‟ Rights,” Voice of the People, Chicago Tribune,
     December 27, 1994
     “The Malpractice Damages Debate,” Letters to the Editor, Wall Street Journal, November
     11, 1994
     “Negligent Tort Reform,” Chicago Daily Law Bulletin, November 3, 1994
     “Marketing Tools May Increase Hospitals’ Liability Exposure,” Medical Malpractice Law
     & Practice, Leader Publications, New York, September 1994, Reprinted in the Illinois State
     Bar Journal Newsletter, October 1994
     “Litany of Litigation Survey of Lawyers Can’t Be Called Objective,” Chicago Sun-Times,
     Commentary, October 8, 1994
     “Justice System Correct Its Outrage,” Chicago Tribune, Voice of the People, September 29,
     1994
     “It’s ‘Duck’ Season: Public’s Safety Under the Gun,” National Law Journal, Podium,
     August 22, 1994
     “Malpractice Suits Do Not Inflate Health Costs,” National Law Journal, May 16, 1994
     “The False Issue of Malpractice Costs,” The Wall Street Journal, May 10, 1994
     “Proposal on Physician-Patient Privilege Would Send Public Policy up in Smoke,” Law
     Day Issue, Chicago Daily Law Bulletin, April 23, 1994
     “Must Hold Purveyors of Guns Liable,” Voice of the People, Chicago Tribune, March 7,
     1994
     "Petrillo's Scope Questioned in Two Cases Before High Court" Chicago Lawyer, January,
                                            39
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 41 of 42 PageID #:1145



     1994
     "Is It Ethical for Experts to Work Both Sides?" Product Liability Law and Strategy, Medical
     Malpractice Law & Strategy, Leader Publications, New York Law Publishing Company,
     July 1993
     "Collagen Ruling Illogical, Unsupported," Product Liability Law and Strategy, Leader
     Publications, New York Law Publishing Company, July 1993
     "The Art of Cross-Examining an Expert," Chicago Lawyer, September 1993
     "Criticism of Malpractice Suits Is Undeserved," The National Law Journal, August 2, 1993
     "Can Experts be IME's for Both Sides? Should They?" Medical Malpractice Law and
     Strategy Newsletter, Leader Publications, New York Law Publishing Company, July 1993
     "Court Tackles Making Sense of Rule 220," and "Practice Tips," Chicago Lawyer, May,
     1993
     "Getting Picky Picking Jurors," Chicago Lawyer, 1993
     "P.I. Lawyer Calls Foul Ball on Baseball Act," Chicago Lawyer, May 1993
     "Certification Masks Competency, Could be Guise for Higher Fees," Chicago Daily Law
     Bulletin, April 24, 1993
     "Positive Benefit in Punitive Damages," Chicago Tribune, Voice of the People, April 24,
     1993
     "Wrongful Adoption Gains Acceptance," National Law Journal, September 28, 1992,
     reprinted in Illinois State Bar Journal Tort Trends publication, December 1992
     "Tort Reform is Based on False Assumptions," National Law Journal, October 19, 1992
     "Beefy 'Meat and Potatoes' Trial Book Should Allow for Spice," Chicago Lawyer,
     September, 1992
     "Little Sympathy for Defense," Chicago Daily Law Bulletin, July 14,1992
     "Great Flood Sinks Premise of Tort Reform," Crain's Chicago Business, June 29, 1992
     "Win the Write Way With Mirza," Chicago Lawyer, June 1992
     "Legal Reformers Haven't Made Case," Voice of the People, Chicago Tribune, April 12,
     1992
     "War Stories and Maxims Target Book to Young Trial Lawyers," Chicago Lawyer, April,
     1992
     "Insurance Companies Lied," Merrill's Illinois Legal Times, May 1988
     "Does Rule 11 Give Judges Too Much Discretion?" Chicago Daily Law Bulletin, June 3,
     1987
     "The Current Status of the Medical Malpractice Statute," Chicago Daily Law Bulletin,
     April 7, 1986
     Book Review, "Preparing Products Liability Cases by Terrence F. Kiely," Journal of the
     American Bar Association, May 1986
     "Tort Reform, Details of Legislation Approved as Response to Insurance Crisis," Chicago
     Daily Law Bulletin, August 6, 1986
     "Tort Reform, New Law Adopts Strict Federal Rule on Attorney Sanctions," Chicago Daily
     Law Bulletin, October 10, 1986
     "The 1985 Illinois Medical Malpractice Reform Legislation, Chicago Daily Law Bulletin,
     August 12-15, 1985
     "Study of Jury Verdicts Yields Interesting Overview," Legal Times, Vol. V, No. 25, 1982
                                            40
Case: 1:18-cv-06785 Document #: 122-5 Filed: 11/16/18 Page 42 of 42 PageID #:1146



      "Organizing a Plaintiff's Personal Injury and Wrongful Death Law Office," Litigation,
      American Bar Association, Section of Litigation Journal, Vol. 5, No. 4, Summer, 1979.

Contributing author to the following book publications:

      “Aviation Law,” Business and Commercial Litigation in Federal Court, 4th Ed., Thompson
      Reuters, 2016
      “Your Witness: Lessons on Cross-Examination and Life From Great Chicago Trial
      Lawyers,” Law Bulletin Publishing, March 2008
      Illinois Personal Injury Forms, Westlaw, 1996
      "Damages as an Element of Proof," Medical And Hospital Negligence, Callaghan &
      Company Publisher, 1988
      "Demonstrative Evidence," Master Advocates Handbook, National Institute for Trial
      Advocacy Publisher, 1986
      "Comparative Negligence and the Jury," The Law of Comparative Negligence, Matthew-
      Bender Publisher, 1984
      “Hospital Malpractice and the Independent Contractor Defense: Hospitals Do Practice
      Medicine," Personal Injury Manual, Matthew-Bender Publisher, 1981
      "Venue in Federal Civil Litigation," Federal Civil Practice, (1981) and updating
      Supplements, 1983, 1985, (IICLE, 1983, 1985, 1987; and rewritten 1988, Supplement,
      1989)
      "Proof of Damages in Amputation Cases - Plaintiff's Treating Physician, Rehabilitation
      Physician and Certified Prosthetist," Personal Injury Manual, Matthew-Bender Publisher,
      1979
      "Use and Presentation of Demonstrative Evidence," Proof of Fault in Auto Accident Cases,
      IICLE, 1979, (supplements) 1983, 1985, (rewritten) 1988, (updated supplement) 1990.




                                            41
